        Case 1:20-cv-02256-CKK Document 23-1 Filed 06/10/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  CITIZENS FOR RESPONSIBILITY AND
  ETHICS IN WASHINGTON,

                                Plaintiff,
                                                       Civil Action No. 20-cv-2256-CKK
  v.

  U.S. DEP’T OF THE TREASURY, ET AL.,

                                Defendants.




            DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

       Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 7(h)(1), of the Local Civil

Rules of the United States District Court for the District of Columbia, Defendants United States

Department of the Treasury (“Treasury”), United States Postal Service (“USPS”), and United

States Postal Service Office of Inspector General (“USPS OIG”) respectfully submits that the

following material facts are not in genuine dispute:

       1.      Citizens for Responsibility and Ethics in Washington’s (“CREW”) amended

complaint concerns three FOIA requests it sent to Treasury, USPS, and USPS OIG, respectively.
See Am. Compl., ECF No. 6 ¶ 1.

       2.      CREW issued a request to Treasury on June 22, 2020, seeking six categories of

records that, broadly speaking, concerned voting by mail; the retirement of former Postmaster

General Megan Brennan; and the appointment of Louis DeJoy as Postmaster General. See Am.

Compl. ¶ 16.

       3.      Treasury acknowledged receipt of CREW’s request on June 26, 2020 and issued an

interim response to CREW on July 29, 2020. Id. ¶¶ 17-18. The interim response included three

records that Treasury released in full to CREW. Id. ¶ 18.


                                                 1
        Case 1:20-cv-02256-CKK Document 23-1 Filed 06/10/21 Page 2 of 3




       4.     In total, Treasury has produced 844 pages to CREW. See Declaration of Michelle

A. Dickerman (“Dickerman Decl.”) ¶ 13.

       5.     After CREW indicated that it intended to narrowly challenge a small number of

records over which Treasury asserted various FOIA exemptions, Treasury re-released 49 pages of

documents with more limited redactions on a discretionary basis. Id. ¶ 16.

       6.     CREW sent a request to USPS on June 16, 2020 seeking ten categories of records.

See Am. Compl. ¶ 23. These requests generally concerned materials relating to voting by mail

that were prepared for former Postmaster General Brennan, Postmaster General DeJoy, Congress-

members of their staff, the USPS OIG, the USPS Board of Governors, any state governors or their

staff, as well as records relating to the departure of Postmaster General Brennan and the

appointment of Postmaster General DeJoy. Id.

       7.     USPS acknowledged the request on July 6 and further responded on July 13, 2020,

explaining that it was referring different items in CREW’s request to various USPS components,

including the Postmaster General’s Office, the Government Relations and Public Policy group, the

Board of Governors, and the Chief Marketing and Sales Officer. Id. ¶ 25. USPS also referred one

item to USPS OIG, which is an independent agency within the Postal Service. Id.

       8.     The Chief Marketing and Sales Officer responded to CREW by explaining that its

requests were too broad to perform a reasonable search, and asked CREW to narrow or clarify its

request. See Am. Compl. ¶ 26.

       9.     The Board of Governors responded to CREW’s request on July 28, 2020, releasing

39 pages of records subject to redactions under Exemptions 5 and 6. Id. ¶ 30 (“July 28, 2020

Board of Governors Production”). CREW subsequently administratively appealed the adequacy

of the Board of Governors’ search as well as its assertion of Exemption 5 over the withholdings.

See Am. Compl. ¶ 31. On September 14, 2020, the Office of the General Counsel, Federal

Compliance affirmed the Board of Governors’ initial response. See Answer, ECF No. 10 ¶ 32.

USPS subsequently released 7 pages of these records without any redactions. See Declaration of

Janine Castorina (“Castorina Decl.”) ¶ 10.

                                               2
        Case 1:20-cv-02256-CKK Document 23-1 Filed 06/10/21 Page 3 of 3




       10.    USPS and its various components have, to date released nearly 750 pages of

material to CREW in response to its request. See Castorina Decl. ¶ 16.

       11.    CREW submitted a FOIA request to USPS OIG on June 16, 2020 seeking five

categories of documents. See Am. Compl. ¶ 35. The request generally sought materials prepared

by USPS OIG employees concerning voting by mail for Postmaster General DeJoy, for members

of Congress or their staff; other kinds of USPS OIG documents concerning voting by mail; and

any communications between USPS OIG and members of Congress or their staff concerning Louis

DeJoy’s appointment as Postmaster General. Id.

       12.    USPS OIG’s search yielded 104 pages of responsive materials, including 101 pages

that could be produced in their entirety, which the agency attempted to release to CREW on July

31, 2020 via email. See First Joint Status Report, ECF No. 11 at 3-4.

       13.    USPS OIG subsequently re-released the records to CREW on October 8, 2020.



Dated June 10, 2021                                 Respectfully submitted,

                                                    BRIAN NETTER
                                                    Deputy Assistant Attorney General

                                                    ELIZABETH SHAPIRO
                                                    Deputy Director

                                                    /s/ Christopher D. Dodge
                                                    CHRISTOPHER D. DODGE
                                                    (MA Bar No. 696172)
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, NW
                                                    Washington, DC 20530
                                                    Telephone: (202) 598-5571
                                                    Email: christopher.d.dodge@usdoj.gov

                                                    Counsel for Defendants




                                                3
